

STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT (this “Agreement”) dated as of March ______, 2009,
by and among Frank Towers (“Shareholder 1”) of Catterall Hall Farm, Catterall
Lane, Preston, Lancashire PR3  0PA, United Kingdom of the First Part; and Neal
John Walmsley of 12 Old Lancaster Road, Catterall, Preston PR3  0HN, United
Kingdom (“Shareholder 2”) of the Second Part; and Eric Royds of 3 Heath Avenue,
Halifax HX3 0EA, United Kingdom (“Shareholder 3”) of the Third Part; and Farzad
Zamanian of 5 Hollingwood Rise, Ilkley LS29 9PW, United Kingdom of the Fourth
Part (“Shareholder 4”), (each a “Shareholder” and together the  “Shareholders”)
AND Technology Alternatives Limited, a Belizean Company formed under the Laws of
Belize with registered office situate at No. 1 NimLiPunit Street, Belmopan, Cayo
District, Belize, Central America (hereinafter called the “Company”) of the
Fifth Part AND Global Clean Energy Holdings, Inc, a Utah Corporation whose
registered office is located at 6033 W. Century Blvd., Suite 895, Los Angeles,
CA 90045 (hereinafter called the “Buyer”) of the Sixth Part,:
 
WITNESSETH:
 
WHEREAS, the Shareholders represent the 100% issued and outstanding ordinary
shares of the Company (the “Shares”);
 
WHEREAS, Buyer desires to purchase from the Shareholders, and the Shareholders
desire to sell to Buyer, all of the Shares, in exchange for Common Stock; and
 
WHEREAS, the parties desire to enter into this Agreement to set forth their
mutual agreements concerning the above matters;
 
NOW, THEREFORE, in consideration of the mutual promises of the parties hereto,
and for good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, it is mutually agreed by and among the parties hereto
as follows:
 
ARTICLE 1.

 
SALE AND TRANSFER OF SHARES; CLOSING
 
1.1.          Sale of Shares.  Subject to the terms and conditions of this
Agreement, and in reliance upon the representations, warranties, covenants and
agreements contained herein, at the closing of the transactions contemplated
hereby (the “Closing”), the Shareholders will sell, convey, assign and transfer
the Shares to Buyer, and Buyer will purchase the Shares from the Shareholders
based on the assigned values set out in Appendix 1 attached hereto.  The number
of Shares to be acquired by Buyer from each Shareholder is set forth in
Appendix I attached hereto.  The Shares shall be free and clear of any claims or
Encumbrances (as defined in Section 2.6).
 
1.2.          Consideration.  In consideration of the sale, transfer and
assignment to Buyer of the Shares, at the Closing, Buyer shall: (1) issue to the
Shareholders shares of Common Stock from its authorized capital stock in
accordance with Appendix 1 attached hereto.
 

 
1

--------------------------------------------------------------------------------

 



 
1.3.          The Closing.  The Closing will take place on March _______, 2009
(the “Closing Date”) at the offices of Global Clean Energy Holdings, Inc, at
6033 W. Century Blvd, Suite 895, Los Angeles, CA 90045, at 10:00 a.m. (local
time) or at some other place mutually agreed by the parties herein.  As
specified in Appendix 1, the Shareholders will deliver to Buyer: (1) transfer of
share instruments executed by each Shareholder in registerable form together
with the certificates representing the Shares, duly endorsed (or accompanied by
duly executed stock powers), for transfer of the Shares to Buyer  or its
nominee(s); and (2) on the Closing Date, a certified resolution of the board of
directors of the Company appointing new directors nominated by the Buyer
together with the resignations of existing members of the Company’s board (save
and except for shareholder No. 2 Neal Walmsley).  As specified in Appendix 1,
the Buyer will cause its transfer agent to issue to each Shareholder the duly
registered stock certificate(s) representing their individual stock holding in
the Buyer, (B) the original TCT Title with evidence of paid up taxes.  All costs
and expenses associated with the completion of the transfer of the Shares to the
Buyer, inclusive of Stamp Duties shall be borne by the Shareholder.  All costs
and expenses associated with the completion of the issue of the Buyer’s Common
Stock to the Shareholders shall be borne by the Buyer. The Shares will be
delivered to Buyer’s counsel in Belize, who will hold the Shares until the
official permission to transfer the Shares to Buyer has been received from the
Central Bank of Belize.  Buyer will deliver to Buyer’s counsel in Belize the
stock certificates registered in each Shareholder’s name within five days of the
Closing, which stock certificates Buyer’s counsel will deliver to Shareholders
immediately following the receipt of the permission of the Central Bank of
Belize to the transfer of the Shares.
 
ARTICLE 2.
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE SHAREHOLDERS
 
To induce Buyer to execute, deliver and perform this Agreement, and in
acknowledgement of Buyer’s reliance on the following representations and
warranties, the Company and the Shareholders hereby jointly and severally
represent and warrant to Buyer   as follows, as of the date hereof (in each case
except as otherwise disclosed in the Financial Statements (as defined below) or
the notes thereto):
 
2.1
Organization; Capitalization.  The Company is a corporation duly organized,
validly existing and in good standing under the laws of Belize, with the power
and authority to conduct its business as it is now being conducted and to own
and lease its properties and assets.  The authorized share capital of the
Company consists of ten thousand (10,000) ordinary shares of which ten thousand
(10,000) shares are issued and outstanding.  The Shareholders are the legal and
beneficial owners and holders of 100% of the Shares, free and clear of all
Encumbrances.  No legend or other reference to any purported Encumbrances
appears upon any certificate representing equity securities of the
Company.  There are no other shares of the authorized share capital of the
Company issued or outstanding.  The Company’s outstanding share capital has been
duly and validly issued and is fully paid and non-assessable.  There are not
outstanding any warrants, options or other rights to acquire any of the
Company’s share capital.  The Company’s assets do not include any share capital
of, or any other equity interest in, or securities convertible into or
exchangeable for any share capital or other equity interest in, any person, or
any direct or indirect equity or ownership interest in any other business.

 

 
2

--------------------------------------------------------------------------------

 



 
2.2
Power and Authority.  The Company and the Shareholders have the power and
authority to execute, deliver, and perform this Agreement and the other
agreements and instruments to be executed and delivered by them in connection
with the transactions contemplated hereby, and the Company and the Shareholders
have taken all necessary action to authorize the execution and delivery of this
Agreement and such other agreements and instruments and the consummation of the
transactions contemplated hereby.  This Agreement is, and the other agreements
and instruments to be executed and delivered by the Shareholders and/or the
Company in connection with the transactions contemplated hereby, when such other
agreements and instruments are executed and delivered, shall be, the valid and
legally binding obligations of the Shareholders and/or the Company, as the case
may be, enforceable against the Shareholders and/or the Company in accordance
with their respective terms.

 
2.3
No Conflict.  Neither the execution and delivery of this Agreement and the other
agreements and instruments to be executed and delivered in connection with the
transactions contemplated hereby, nor the consummation of the transactions
contemplated hereby, will violate or conflict with: (a) any Belize law,
regulation, ordinance, zoning requirement, governmental restriction, order,
judgment or decree applicable to the Shareholders and/or the Company; (b) any
provision of any charter, bylaw or other governing or organizational instrument
or agreement of the Company or the Shareholders; or (c) any mortgage, indenture,
license, instrument, trust, contract, agreement, or other commitment or
arrangement to which the Shareholders and/or the Company are parties or by which
the Shareholders and/or the Company are bound.

 
2.4
Required Government Consents, Filings, etc.  Except as have been or, prior to
the Closing, will be obtained, no approval, authorization, certification,
consent, variance, permission, license, or permit to or from, or notice, filing,
or recording to or with, any Belize  governmental authorities is necessary for:
(a) the execution and delivery of this Agreement and the other agreements and
instruments to be executed and delivered by the Shareholders and/or the Company
in connection with the transactions contemplated hereby, or the consummation by
the Shareholders and/or the Company of the transactions contemplated hereby; or
(b) the ownership by Buyer of the Shares, save and except for the permission of
the Central Bank of Belize, which will be obtained within 90 days of executing
this Agreement.  If the approval of the Central Bank of Belize is not granted,
this Agreement will be null and void.

 
2.5
Other Required Consents, Filings, etc.  Except as have been or, prior to the
Closing, will be obtained, no approval, authorization, consent, permission, or
waiver to or from, or notice, filing, or recording to or with, any person is
necessary for:  (a) the execution and delivery of this Agreement and the other
agreements and instruments to be executed and delivered in connection with the
transactions contemplated hereby by the Shareholders and/or the Company, or the
consummation by the Shareholders and/or the Company of the transactions
contemplated hereby; or (b) the ownership by Buyer of the Shares.

 

 
3

--------------------------------------------------------------------------------

 



 
2.6
Title to Assets.  The Company has good and marketable title to all of its
assets, free and clear of any claims or Encumbrances, other than the Deed of
Legal Mortgage recorded (or to be recorded) on the land.   “Encumbrance” means
any mortgage, charge (whether fixed or floating), security interest, pledge,
right of first refusal, lien (including any unpaid vendor’s lien), option,
hypothecation, title retention or conditional sale agreement, lease, option,
restriction as to transfer or possession, or subordination to any right of any
other person.

 
2.7
Financial Statements.  The Company and the Shareholders have provided, and at
the Closing will provide Buyer with the following financial statements
(collectively, the “Financial Statements”) with respect to the Company: balance
sheet, results of operations, statements of stockholders’ equity and statement
of cash flow, as of and for the calendar year ended December 31, 2007, the
interim financials as of September 30, 2008, and the balance sheet as of the
close of business immediately preceding the Closing Date (the balance sheet
which balance sheet is herein referred to as the “Closing Balance Sheet”).  The
Financial Statements are, and at the Closing will be true and correct in every
material respect and properly reflect all assets and liabilities of the Company
as then in existence.  The Financial Statements do and will fairly present the
results of operations and the financial position of the Company as of the dates
thereof and the periods then ended.

 
2.8
Condition and Sufficiency of Assets.  The equipment contained in the Company’s
assets is structurally sound, in good operating condition and repair, and
adequate for the uses to which it is being put, and none of such equipment is in
need of maintenance or repairs, except for ordinary, routine maintenance and
repairs that are not material in nature or cost.  The Company’s assets are
sufficient for the continued conduct of the Company’s business after the Closing
in the same manner as conducted prior to the Closing.  The Company’s assets are
the only assets owned directly or indirectly by the Company which are used in or
relate to the conduct of the Company’s business.  The Shareholders do not own an
interest in the Real Estate or any of the equipment used by the Company and sold
hereunder.

 
2.9
Accounts Receivable.  The Company’s accounts receivable represent valid
obligations arising from sales actually made or services actually performed in
the ordinary course of business.  The Company’s accounts receivable are current
and collectible, net of the respective reserves shown on the Financial
Statements, which reserves are adequate and calculated consistent with past
practice.  There is no contest, claim or right of set-off under any agreement
with any obligor of an account receivable relating to the amount or validity of
such account receivable.

 
2.10
Intellectual Property.

 
(a)           The Company beneficially owns or has the valid right to use all of
the Intellectual Property used in its business as currently conducted or as
presently contemplated to be conducted.  The term “Intellectual Property”
includes all patents and patent applications, trademarks, service marks, and
trademark or service mark registrations and applications, trade names, logos,
designs, domain names, web sites, slogans and general intangibles of like
nature, together with all goodwill relating to the foregoing, copyrights,
copyright registrations, renewals and applications, software, databases,
technology, trade secrets and other confidential information, know-how,
proprietary processes, formulae, algorithms, models and methodologies, drawings,
specifications, plans, proposals, financing and marketing plans, advertiser,
customer and supplier lists and all other information relating to advertisers,
customers and suppliers (whether or not reduced to writing), licenses,
agreements and all other proprietary rights, which relate to the Company’s
business.  The Intellectual Property beneficially owned or used by the Company
is free and clear of all claims or Encumbrances.
 

 
4

--------------------------------------------------------------------------------

 



 
(b)           The Company takes and has taken reasonable measures to protect the
confidentiality of its trade secrets, know-how or other confidential information
material to its business as currently operated or planned to be operated
(together, “Trade Secrets”).  No Trade Secret has been disclosed or authorized
to be disclosed to any third party, including any employee, agent, contractor or
other person, other than pursuant to a written non-disclosure agreement that
adequately protects the Company’s proprietary interests in and to such Trade
Secrets.  To the best of the Company’s and the Shareholders’ knowledge, no party
to any non-disclosure agreement relating to any Trade Secrets is in breach
thereof.
 
(c)           The conduct of the Company’s business as currently conducted or
planned to be conducted does not infringe upon (either directly or indirectly)
any Intellectual Property owned or controlled by any third party.  There are no
claims or suits pending or threatened, and neither the Company nor the
Shareholders have received any notice of a third party claim or suit (i)
alleging that any of the Company’s activities or the conduct of its business has
infringed upon or constitutes the unauthorized use of the Intellectual Property
rights of any third party, or (ii) challenging the ownership, use, validity or
enforceability of any Intellectual Property.
 
(d)           To the best of the Company’s and Shareholders’ knowledge, no third
party is misappropriating, infringing, diluting, or violating any Intellectual
Property owned by or licensed to the Company, and no such claims are pending
against a third party by the Company.
 
2.11
Compliance with Rules.

 
(a)          The Company and the Shareholders at all times have been and are
currently in compliance with all Rules applicable to the Company and/or its
business, except where such failure to comply would not have a material adverse
effect on the Company or its operations.  “Rule” means any law, statute, rule,
regulation, order, court decision, judgment or decree of any Belize territorial,
provincial or municipal authority.
 
(b)          The Company and the Shareholders are in material compliance with,
and have obtained all Permits and other authorizations relating to the Company
which are required by any Rule, which has been enacted to the date of this
Agreement, except as would not have a material adverse effect on the Company or
its operations.  No governmental proceeding is pending or threatened to cancel,
amend, modify or fail to renew any such Permit.  “Permit” includes any approval,
authorization, concession, grant, certificate of convenience and necessity,
qualification, consent, franchise, license, security clearance, easement, order
or other permit issued or granted by any governmental entity.
 
(c)          The Company and/or the Shareholders are not currently in material
violation of any environmental or safety laws nor have the Company and/or the
Shareholders received any notice of any current non-compliance therewith.  There
is no civil, criminal or administrative action, suit, demand, claim, hearing,
notice, investigation or proceeding pending or threatened against the Company
and/or the Shareholders relating in any way to environmental and safety laws.
 

 
5

--------------------------------------------------------------------------------

 



 
2.12
Tax Matters.  All taxes owed by the Company pertaining to the Company, its
business or its assets (whether or not shown on any tax return) have been
paid.  The Company is not the beneficiary of any extension of time within which
to file any tax return.  No claim has ever been made by an authority in a
jurisdiction where the Company does not file tax returns that the Company is or
may be subject to taxation by that jurisdiction. There are no claims or
Encumbrances on any of the Company’s assets that arose in connection with any
failure (or alleged failure) to pay any tax.   The Shareholders assume all
liabilities whether known or unknown for all taxes and tax filings up to the
Closing Date.

 
2.13
Contracts.  Except as would not have a material adverse effect on the Company or
its operations, there exists no event of default or occurrence, condition or act
on the part of the Company and/or the Shareholders or, to the best knowledge of
the Company and the Shareholders, on the part of any other party to any contract
to which the Company is a party, which constitutes or would constitute (with or
without notice or lapse of time or both) a breach of or default under any of
such contracts, or cause or permit acceleration of any obligation of the Company
or any other party.  There are no renegotiations of, attempts to renegotiate or
outstanding rights to renegotiate any amounts paid or payable to the Company
under any contract with any person having the contractual or statutory right to
demand or require such renegotiation and no such person has made written demand
for such renegotiation.

 
2.14
Litigation.  Except as would not have a material adverse effect on the Company
or its operations and the disclosures made to the Buyer about  litigation in the
Supreme Court of Belize, there is no legal, administrative or other action,
claim, proceeding or governmental investigation, domestic or foreign
(“Litigation”), pending or threatened against the Company and/or the
Shareholders relating to the Company, its business or its assets, or that
challenges or reviews the execution, delivery or performance of this Agreement
by the Company and/or the Shareholders or of the consummation of the
transactions contemplated hereby, or that seeks to enjoin or obtain damages in
respect of the consummation of any of the transactions contemplated hereby.  The
Company and/or the Shareholders are not parties to, and are not bound by, any
order or any ruling or award of any other person that has resulted in or could
reasonably be expected to result in, individually or in the aggregate, a
material adverse effect on the Company or which could reasonably be expected to
materially adversely affect the consummation of the transactions contemplated
hereby. Any financial consideration which may become due to the Company as a
result of  litigation in the Supreme Court of Belize that exists as of the
Closing Date or that is hereafter filed relating to events arising prior to the
Closing Date will be borne and paid directly by the Shareholders.  Consequently,
any monetary award consequent upon litigation in the Supreme Court of Belize
shall accrue beneficially to the Shareholders. All costs of any continued
litigation on this matter will be borne directly by the shareholder, including
any defense of appeal, arbitration, additional suit or countersuit. The Buyer
will have NO liability in this matter.

 

 
6

--------------------------------------------------------------------------------

 



 
2.15
Conduct of Business.

 
 
(a)
Ordinary Course of Business: No Removal or Disposal of Assets.  Since February
20, 2007, the Company has operated its business in the ordinary course, and has
not removed or disposed of any assets except in the ordinary course of business.

 
 
(b)
No Material Adverse Change.  Since February 20, 2007, there has been no material
adverse change in the Company’s assets or in the financial condition,
operations, or prospects of its business.

 
 
(c)
Absence of Particular Events.  Since February 20, 2007, the Company has
not:  (i) suffered any damage or destruction adversely affecting its business or
involving any of the assets used in its business;  (ii) incurred any liability
or obligation other than in the ordinary course of business; (iii) made any
change or alteration in the manner of keeping the books, accounts or records of
its business or in the accounting practices therein reflected; (iv) paid,
loaned, or advanced any monetary amount or other asset to, or sold, transferred,
or leased any asset to, any employee except for normal compensation involving
salary and benefits; (v) received any notice of or become aware of any loss of
any one or more customers representing 3% or more of the annualized revenue of
its business; (vi) entered into or engaged in any transaction in respect of its
business other than on commercially reasonable terms determined on the basis of
the facts existing at the time such transaction was entered into or engaged in;
or (vii) agreed to take or allow any of the foregoing actions described in this
Section 2.15(c).

 
2.16
Broker’s or Finder’s Fees.  The Company and/or the Shareholders have not
authorized any person to act as broker or finder or in any other similar
capacity in connection with the transactions contemplated by this Agreement.

 
2.17
Disclosure.  No representation, warranty, or statement made by the Company
and/or the Shareholders in this Agreement or in any document or certificate
furnished or to be furnished to Buyer pursuant to this Agreement contains or
will contain any untrue statement or omits or will omit to state any fact
necessary to make the statements contained herein or therein not
misleading.  The Company and the Shareholders have disclosed to Buyer all facts
known or reasonably available to the Company and/or the Shareholders that are
material to the financial condition, operation, or prospects of the Company, its
business and/or its assets.

 
2.18
Investigation of Buyer.  The Company and each of the Shareholders hereby
represent and warrant that they have reviewed reports and documents filed by
Buyer with the U.S. Securities and Exchange Commission (“SEC”) since January 1,
2008 (“Buyer SEC Reports”), including in particular the financial statement and
the “Risk Factors” contained therein, and that the Company and each of the
Shareholders are familiar with financial and other conditions of Buyer.  The
Company and each of the Shareholders hereby further represent and warrant that
they are aware that Buyer will require an infusion of additional funding in
order to continue its operations, and that Buyer has not secured the necessary
additional funding. Each of the Shareholders has relied solely upon the
investigations made by or on behalf of the Shareholder or his representative in
evaluating the suitability of the investment in the common stock issued to the
Shareholder under this Agreement, and such Shareholder recognizes that an
investment in the Buyer’s common stock involves a high degree of risk.  Each
Shareholder has such knowledge and experience in financial and business matters
that he is capable of evaluating the merits and risks of an investment in Buyer.

 

 
7

--------------------------------------------------------------------------------

 



 
2.19
Purchase Entirely for Own Account.  The shares of Buyer’s common stock to be
received by such Shareholder hereunder will be acquired for such Shareholder’s
own account, not as nominee or agent, and not with a view to the resale or
distribution of any part thereof in violation of the Securities Act of 1933, and
such Shareholder has no present intention of selling, granting any participation
in, or otherwise distributing the same in violation of the Securities Act of
1933.  Such Shareholder understands that the shares of Buyer’s common stock are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from Buyer in a transaction not involving a
public offering and that under such laws and applicable regulations such
securities may be resold without registration under the Securities Act of 1933
for at least six months following the Closing Date.    After the six month
anniversary of the Closing Date, the shares of Buyer’s common stock may only be
sold in compliance with Rule 144 promulgated under the Securities Act of 1933.

 
ARTICLE 3
 
REPRESENTATIONS AND WARRANTIES OF BUYER
 
To induce the Company and the Shareholders to execute, deliver and perform this
Agreement, and in acknowledgement of the Company’s and the Shareholders’
reliance on the following representations and warranties, the Buyer hereby
represents and warrants to the Company and the Shareholders individually and
collectively as follows, as of the date hereof:
 
3.1
Power and Authority.  Buyer has the power and authority to execute, deliver, and
perform this Agreement and the other agreements and instruments to be executed
and delivered by it in connection with the transactions contemplated hereby, and
Buyer has taken all necessary action to authorize the execution and delivery of
this Agreement and such other agreements and instruments and the consummation of
the transactions contemplated hereby.  This Agreement is, and, when such other
agreements and instruments are executed and delivered, the other agreements and
instruments to be executed and delivered by Buyer in connection with the
transactions contemplated hereby shall be, the valid and legally binding
obligations of Buyer, enforceable in accordance with their respective terms.

 
3.2
Broker’s or Finder’s Fees.  Buyer has not authorized any person to act as
broker, finder, or in any other similar capacity in connection with the
transactions contemplated by this Agreement.

 
3.3
No Conflict.  Neither the execution and delivery by such Buyer of this Agreement
and of the other agreements and instruments to be executed and delivered by such
Buyer in connection with the transactions contemplated hereby, nor the
consummation by such Buyer of the transactions contemplated hereby, will violate
or conflict with:  (a) any foreign, Federal, state, or local law, regulation,
ordinance, governmental restriction, order, judgment or decree applicable to
Buyer; or (b) any provision of any charter, bylaw, or other governing or
organizational instrument of Buyer.

 

 
8

--------------------------------------------------------------------------------

 



 
3.4
Disclosure.  No representation, warranty, or statement made by Buyer in this
Agreement or in any document or certificate furnished or to be furnished to the
Shareholders pursuant to this Agreement contains or will contain any untrue
statement or omits or will omit to state any fact necessary to make the
statements contained herein or therein not misleading.

 
3.5
Security for Repayment of the Loan Notes (and the Replacement Promissory
Notes).  The Buyer represents, warrants and agrees to: (1) authorize the Company
to pay or procure the repayment of the replacement Loan Notes in favor of the
Shareholders in accordance with Appendix II attached hereto; and (2) confirm the
repayment of the respective amounts due under the replacement Loan Notes by
executing with the Company, in favor of the Shareholders, a deed of legal
mortgage (in the format set out in Appendix III attached hereto) charging the
real property of the Company, as security for the repayment of the Loan Notes.

 
3.6
Employment of Shareholder No. 2.  The Buyer represents, warrants and agrees that
immediately following the execution of this Agreement it will offer a contract
of employment to Shareholder No.2 (Neal Walmsley) in accordance with terms to be
agreed.

 
4.0 ARTICLE
 
  COVENANTS OF THE SHAREHOLDERS AND BUYER FOLLOWING CLOSING
 
4.1
Cooperation.  The Shareholders and Buyer shall cooperate fully with each other
and their respective employees, legal counsel, accountants and other
representatives and advisers in connection with the steps required to be taken
as part of their respective obligations under this Agreement; and each of them
shall, at any time and from time to time after the Closing, upon the request of
the other, do, execute, acknowledge and deliver, or cause to be done, executed,
acknowledged and delivered, all such further acts, deeds, assignments,
transfers, conveyances, receipts, acknowledgments, acceptances and assurances as
may be reasonably required (without incurring unreimbursed expense) to satisfy
and perform the obligations of such party hereunder, and to allow the Company to
operate its business after the Closing in the manner in which it was operated
before the Closing.

 
4.2
Further Assurances.  Subject to the terms and conditions of this Agreement, each
party agrees to use all of its reasonable efforts to take, or cause to be taken,
all actions and to do or cause to be done, all things necessary and proper or
advisable to consummate and make effective the transactions contemplated by this
Agreement (including the execution and delivery of such further instruments and
documents as the other party may reasonably request).

 
4.3
Funds Received After Closing.  Any and all funds received by the Shareholders
after the Closing in respect of the Company shall be promptly remitted to Buyer
upon receipt.

 
 4.4
 Change in Buyer’s Stock Listing.  Buyer’s share of common stock are currently
listed for trading on the OTC Bulletin Board.  The Buyer agrees that in the
event that it becomes listed on any other trading system or stock exchange it
will take all the necessary steps to cause the Shareholders’ Common Stock in the
Buyer to become available for trading (such to applicable securities laws) on
such other trading system or stock exchange.

 


 

 
9

--------------------------------------------------------------------------------

 



 
ARTICLE 5.
 
SURVIVAL; INDEMNITY
 
5.1
Survival of Representations, Warranties, etc.  The representations, warranties
and covenants given by the Shareholders to Buyer or by Buyer to the Shareholders
in this Agreement shall survive for a period of 12 months following the Closing

 
5.2
Indemnification by the Shareholders.  The Shareholders shall jointly and
severally indemnify, defend, and hold harmless Buyer, and Buyer’s
representatives, stockholders, controlling persons and affiliates, at, and at
any time after, the Closing up to the end of the indemnification period at
Article 5.1, from and against any and all demands, claims, actions, or causes of
action, assessments, losses, damages (including incidental and consequential
damages), liabilities, costs, and expenses, including reasonable fees and
expenses of counsel, other expenses of investigation, handling, and Litigation,
and settlement amounts, together with interest and penalties (collectively, a
“Loss” or “Losses”), asserted against, resulting to, imposed upon, or incurred
by Buyer, directly or indirectly, by reason of, resulting from, or arising in
connection with, any of the following:

 
 
(a)
Breach.  Any breach of any representation, warranty, or agreement of the
Shareholders and/or the Company contained in or made pursuant to this Agreement,
including the agreements and other instruments contemplated hereby;

 
 
(b)
Brokerage or Finder’s Fees.  Any claim by any person for brokerage or finder’s
fees or commissions or similar payments based upon any agreement or
understanding alleged to have been made by any such person with the Company
and/or the Shareholders in connection with this Agreement or any of the
transactions contemplated hereby;

 
 
(c)
Litigation.  Any judgment or verdict rendered against the Company or Buyer as a
result of the pending action brought by Tomas Serrut or as a result of any other
legal proceeding filed against the Company based on actions or events arising
prior to the Closing Date; and

 
 
(d)
Incidental Matters.  To the extent not covered by the foregoing, any and all
demands, claims, actions or causes of action, assessments, losses, damages,
liabilities, costs, and expenses, including reasonable fees and expenses of
counsel, other expenses of investigation, handling, and Litigation and
settlement amounts, together with interest and penalties, incident to the
foregoing.

 
The remedies provided in this Section 5.2 will not be exclusive of or limit any
other remedies that may be available to Buyer.
 
5.3
Indemnification by Buyer.  Buyer shall indemnify, defend, and hold harmless the
Shareholders at, and at any time after, the Closing up to the end of the
indemnification period at Article 5.1, from and against any and all Losses
asserted against, resulting to, imposed upon, or incurred by the Shareholders,
to the extent arising from any of the following:

 

 
10

--------------------------------------------------------------------------------

 



 
 
(a)
Breach.  Any breach of any representation, warranty, or agreement of Buyer
contained in or made pursuant to this Agreement, including the agreements and
other instruments contemplated hereby; and

 
 
(a)
Brokerage or Finder’s Fees.  Any claim by any person for brokerage or finder’s
fees or commissions or similar payments based upon any agreement or
understanding alleged to have been made by any such person with the Buyer in
connection with this Agreement or any of the transactions contemplated hereby;
and

 
 
(a)
Incidental Matters.  To the extent not covered by the foregoing, any and all
demands, claims, actions or causes of action, assessments, losses, damages,
liabilities, costs, and expenses, including reasonable fees and expenses of
counsel, other expenses of investigation, handling, and Litigation, and
settlement amounts, together with interest and penalties, incident to the
foregoing.

 
The remedies provided in this Section 5.3 will not be exclusive of or limit any
other remedies that may be available to the Shareholders.
 
5.4
Procedures; Third Party Claims, etc.

 
 
(a)
A person entitled to make a claim of indemnification hereunder shall be referred
to as an “Indemnified Party.”  A person obligated for indemnification hereunder
shall be referred to as an “Indemnifying Party.”  The Indemnifying Party shall
be entitled to defend any claim, action, suit or proceeding made by any third
party against an Indemnified Party; provided, however, that the Indemnified
Party shall be entitled to participate in such defense with counsel of its
choice and at its own expense and, if (i) the Indemnifying Party is also a party
to such claim, action, suit or proceeding and the Indemnified Party determines
in good faith that joint representation would be inappropriate, (ii) the
Indemnifying Party does not provide a competent and vigorous defense, or (iii)
the Indemnifying Party agrees, then the Indemnified Party’s participation shall
be at the expense of the Indemnifying Party.  The Indemnified Party shall
provide such cooperation and access to its books, records and properties as the
Indemnifying Party shall reasonably request with respect to such matter; and the
parties shall cooperate with each other in order to ensure the proper and
adequate defense thereof.  An Indemnified Party shall not settle any claim
subject to indemnification hereunder without the prior written consent of the
Indemnifying Party, which consent shall not be unreasonably withheld or delayed.

 
 
(b)
With regard to claims of third parties for which indemnification is payable
hereunder, such indemnification shall be paid by the Indemnifying Party upon the
earliest to occur of: (i) the entry of a judgment against the Indemnified Party;
(ii) the settlement of the claim; (iii) with respect to indemnities for tax
liabilities, upon the issuance of any final resolution by a taxation authority;
or (iv) with respect to claims before any administrative or regulatory
authority, when the Loss is finally determined and not subject to further review
or appeal; provided, however, that the Indemnifying Party shall pay on the
Indemnified Party’s demand any cost or expense reasonably incurred by the
Indemnified Party in defending or otherwise dealing with such claim.

 

 
11

--------------------------------------------------------------------------------

 



 
 
(c)
To seek indemnification hereunder, an Indemnified Party shall notify the other
party hereto of any claim for indemnification, specifying in reasonable detail
the nature of the Loss and the amount or an estimate of the amount
thereof.  Neither the giving of such notice nor the failure to give such notice
shall constitute an election of remedies or limit an Indemnified Party in any
manner in the enforcement of any other remedies that may be available to it,
including the right to proceed against an Indemnifying Party.

 
ARTICLE 6.
 
MISCELLANEOUS
 
6.1
Entire Agreement.  This Agreement, and the other certificates, agreements, and
other instruments to be executed and delivered by the parties in connection with
the transactions contemplated hereby, constitute the sole understanding of the
parties with respect to the subject matter hereof.

 
6.2
Parties Bound by Agreement; Successors and Assigns.  The terms, conditions, and
obligations of this Agreement shall inure to the benefit of and be binding upon
the parties hereto and their respective successors and assigns.

 
6.3
Amendments and Waivers.  No modification, termination, extension, renewal or
waiver of any provision of this Agreement shall be binding upon a party unless
made in writing and signed by such party.  A waiver on one occasion shall not be
construed as a waiver of any right on any future occasion.  No delay or omission
by a party in exercising any of its rights hereunder shall operate as a waiver
of such rights.

 
6.4
Severability.  If for any reason any term or provision of this Agreement is held
to be invalid or unenforceable, all other valid terms and provisions hereof
shall remain in full force and effect, and all of the terms and provisions of
this Agreement shall be deemed to be severable in nature.

 
6.5
Attorney’s Fees.  Should any party hereto retain counsel for the purpose of
enforcing, or preventing the breach of, any provision hereof including the
institution of any action or proceeding, whether by arbitration, judicial or
quasi-judicial action or otherwise, to enforce any provision hereof or for
damages for any alleged breach of any provision hereof, or for a declaration of
such party’s rights or obligations hereunder, then, whether such matter is
settled by negotiation, or by arbitration or judicial determination, the
prevailing party shall be entitled to be reimbursed by the losing party for all
costs and expenses incurred thereby, including reasonable attorneys’ fees for
the services rendered to such prevailing party.

 
6.6
Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall for all purposes be deemed to be an original and all of which
shall constitute the same instrument.  Each counterpart including a facsimile
transmission of this Agreement shall be deemed to be an original and shall have
the same force and effect as an original.  In the event that a facsimile
transmission of this Agreement is signed or any counterpart is signed and
transmitted by facsimile, the hardcopy thereof may be signed subsequently but
must be dated concurrently with the facsimile transmission.

 

 
12

--------------------------------------------------------------------------------

 



 
6.7
Headings.  The headings of the Sections and paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction hereof.

 
6.8
Expenses.  Except as specifically provided herein, each of the Shareholders and
Buyer shall pay all of its own costs and expenses incurred by it or on its
behalf in connection with this Agreement and the transactions contemplated
hereby, including fees and expenses of its own financial consultants,
accountants, and counsel.

 
6.9
Notices.  All notices, requests, demands, claims, and other communications which
are required or may be given under this Agreement shall be in writing and shall
be deemed to have been duly given: when received, if personally delivered; when
transmitted, if transmitted by telecopy; five business days after such notice,
request, demand claim or other communication is sent, if sent by registered or
certified mail, return receipt requested, postage prepaid, and addressed to the
intended recipient as set forth below:

 


 
if to the Shareholders to:
 
Shareholder 1.
Frank Towers
Catterall Hall Farm
Catterall Lane
Catterall, Preston, PR3 0PA Lancashire UK
Telephone: +44 780 228533
Email: frank@upwoodpark.co.uk
 
Shareholder 2.
Neal John Walmsley
12 Old Lancaster Rd
Catterall, Preston PR3 OHN, UK
Phone: +44 797 1268059
Email: nw@goots.co.uk
 
Shareholder 3.
Eric Royds
3 Heath Ave
Halifax, HX3 OEA, UK
Telephone: +44 7800 963453
Email: home@groovers.f9.co.uk
 
 
Shareholder 4.
Farzad Zamanian
5 Hollingwood Rise
Ilkley LS29 9PW, UK
Telephone: +44 776 4404915
Email: farzadzamanian@aol.com




 
13

--------------------------------------------------------------------------------

 




 
if to the Company to:
 
Technology Alternatives Ltd.
c/o Arguelles & Company LLC
Attorneys-at-Law
35 New Road
 
Belize, Central America
 
Attention: Emil Arguelles
Facsimile: 501-223-6403
 
if to Buyer to:
 
Global Clean Energy Holdings, Inc.
6033 W. Century Blvd, Suite 895
Los Angeles, CA 90045
 
Attention: Richard Palmer
Facsimile: (310)641-4230

 
Any party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means, but no such notice, request, demand, claim, or other communication
shall be deemed to have been duly given unless and until it actually is received
by the intended recipient. Any party may change the address to which notices,
requests, demands, claims, and other communications hereunder are to be
delivered by giving the other parties notice in the manner herein set forth.
 
6.10
Governing Law.  This Agreement shall be construed in accordance with and
governed by the laws of Belize without giving effect to the principles of choice
of law thereof.

 
6.11
Remedies. In the event of a dispute between the parties, each party shall be
entitled to pursue all remedies available at law or in equity and may institute
any and all legal proceedings against the offending party to enforce any and all
rights which they may have or become entitled to under and by virtue of this
Agreement.

 
6.12
Waiver of Certain Damages.  Except as prohibited by law, each party hereby
waives any right it may have to claim or recover any special, exemplary,
punitive or consequential damages other than, or in addition to, actual damages
in connection with any dispute arising under or in connection with any matter
related to this Agreement or any related agreement.

 

 
14

--------------------------------------------------------------------------------

 



 
6.13
   References, etc.

 
 
(a)
Whenever reference is made in this Agreement to any Article, Section, paragraph,
Schedule or Exhibit, such reference shall be deemed to apply to the specified
Article, Section or paragraph of this Agreement or the specified Schedule or
Exhibit attached to this Agreement.

 
 
(a)
The word “including” when used herein is not intended to be exclusive and means
“including, without limitation.”

 
6.14
Strict Construction.  The language used in this Agreement will be deemed to be
the language chosen by the parties hereto to express their mutual intent, and no
rule of strict construction will be applied against any person.

 








[Signature page follows.]

 
15

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the date first indicated above.
 
SHAREHOLDER 1:
       
Frank Towers
   
SHAREHOLDER 2:
       
Neal John Walmsley
   
SHAREHOLDER 3:
        
Eric Royds
   
SHAREHOLDER 4:
      
Farzad Zamanian
 




 
COMPANY:
 
Technology Alternatives Limited
       
By:
  
 
Name:    Neal Walmsley
 
Position: Director










 
BUYER:
 
Global Clean Energy Holdings, Inc.
       
By:
 
 
Name: Richard Palmer
 
Title: Chief Executive Officer



 

 
16

--------------------------------------------------------------------------------

 

APPENDIX I
 
SHARES OF THE COMPANY BEING SOLD
 
Buyer
Number of Shares of the
Company Being
Acquired
Number of Shares of the
BUYER’S Common
Stock  Issued
Shareholder 1
2,387
2,126,391
Shareholder 2
2,600
2,316,136
Shareholder 3
3,581
3,190,032
Shareholder 4
1,432
1,320,198



Share Transfer: Share transfer will occur at closing with share registration
taking place in Belize within 90 days of the Closing Date.


Common Stock Issuance: Buyer will immediately issue at closing, Common Stock to
the Shareholders based upon the total asset book value of the Company
established based on the Closing Balance Sheet divided by Buyer’s closing share
price at the last business day before the execution of this Agreement.






 



 
17

--------------------------------------------------------------------------------

 
